7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp.
Case 1:21-cv-00306-JJM-PAS Document5 Filed 07/26/21 Page 1 of 2 PagelD #: 72

AQ 240 (Rev. 07/10) Application to Proceed in District Court Without Prepay ing Fees or Casts (Short Form)

UNITED STATES DISTRICT COURT

 

for the
Sambal Tito Abdullah Bey
PlaintiffiPetitioner }
, von ) Civil Action No.
“THE COUMDNIEATTIE DFM A Gt Ali)
Dejfendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that | am entitled to the relief requested,

In support of this application, I answer the following questions under penalty of perjury:

1 Uf incarcerated. 1am being held at: {V| idd ese. Hose | Of Codeecti os. oe

If empioyed there, or have an account in the institution, | have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any

institutional account in my name. J am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. [fnot incarcerated. If 1 am employed, my employer’s name and address are:

My gross pay or wages are: $ \ ____, and my take-home pay or wages are: $ O per

ispecify pay period)

3. Other Income. In the past 12 months, | have received income from the following sources (check alf that appiv):

{a) Business, profession, or other selFempioyment 7 Yes
{b) Rent payments, interest, or dividends O Yes
{c} Pension, annuity, or life insurance payments CF Yes
{d) Disability, or worker’s compensation payments 7 Yes
(c} Gilts, or inheritances | Yes
(f) Any other sources O Yes

 

if you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 10
Case 1:21-cv-00306-JJM-PAS Document5 Filed 07/26/21 Page 2 of 2 PagelD #: 73

AQ 240 (Rev. 07/19) Application to Proceed in District Court Withoul Prepaying Fees or Costs (Short Form)

 

 

4. Amount of money that I have in cash or ina checking or savings account: $ () |

5, Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that | own, including any item of value held in someone else’s name (desertbe the property and its approximate
value):

7X0 tlorda Rane We LdIY Poe Ticans, HL

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

BiFoo per mony teat

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much | contribute to their support:

8. Any debts or financial obligations (describe the amounts owed and to whom they ave payable}:

Rent 1S Owed AL mut Horne Cecdit+ | IDCUNS

Apex IAL TF Cant pay e
Taw Ty cute een sect manny Sete Se

Declaration: T declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.
AIL

Date: 4 20\210. UCC E L = x SA

dicant’s signature

ma NOT ey Agi 408

Printed name

 

 
